Citation Nr: 0215195	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  01-03 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at the Mollen Clinic during 
November 2000.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Phoenix, 
Arizona, dated in February 2001.  That decision denied the 
veteran's claim of entitlement to payment or reimbursement 
for unauthorized medical expenses incurred at the Mollen 
Clinic during November 2000.  The denial was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Medical records and letters show that the veteran was 
treated privately on November 1st and 3rd, 2000 for leg and 
back pain.

2.  The veteran did not receive authorization from the VA for 
the outpatient treatment he received.

3.  At the time that the aforementioned private outpatient 
treatment services were rendered, service connection was in 
effect for defective hearing, rated as 60 percent disabling; 
cystitis, rated as 40 percent disabling; tinnitus, rated as 
10 percent disabling; chronic ethmoid sinusitis, rated 10 
percent disabling; and residual scars rated as zero percent 
disabling. 

4.  The unauthorized private outpatient treatment on November 
1st and 3rd was not rendered under emergent conditions.


CONCLUSION OF LAW

The requirements for VA payment or reimbursement for the cost 
of unauthorized private medical treatment received by the 
veteran on November 1st and 3rd, 2000, have not been met.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 3.102 
(2001); 38 C.F.R. §§ 17.120, 17.130 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the VA did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his claim 
for reimbursement by various documents.  For example, the 
veteran was advised of the applicable criteria concerning 
reimbursement for unauthorized medical expenses by the March 
2001 decision and Statement of the Case (SOC).  The Board 
notes that the VCAA made no change in the statutory or 
regulatory criteria that govern reimbursement for 
unauthorized medical expenses.  A VA letter to the veteran 
informed him that he must submit relevant treatment 
information and that VA would secure such evidence.  VA did 
obtain the relevant treatment records.  He was advised of his 
right to a hearing.  A medical opinion was obtained by VA 
that addresses the questions at hand, to include whether the 
treatment at issue was emergent in nature.  As such, the 
veteran was kept apprised of what he must show to prevail in 
his claim, and generally informed as to what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the VA considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).
Under certain circumstances, VA will provide payment or 
reimbursement for the cost of medical services that were not 
authorized before the treatment rendered by a private health 
care provider.  In order for VA to assume payment for the 
unauthorized medical services under the circumstances present 
in this case, all of the following three criteria must be 
met:  (1) the veteran must have a service-connected 
disability, and the treatment provided must be for the 
service-connected disability, or an associated disability 
which is held to be aggravating a service-connected 
disability, (2) the services for which reimbursement is 
sought must have been provided in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and (3) VA or other federal facilities were not 
feasibly available and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  38 C.F.R. 
§ 17.120 (2001).  

VA will not reimburse the appellant or pay for the cost of 
unauthorized medical services when such treatment is procured 
through private sources in preference to available VA 
facilities.  38 C.F.R. § 17.130 (2001).

Service connection is in effect for defective hearing, rated 
as 60 percent disabling; cystitis, rated as 40 percent 
disabling; tinnitus, rated as 10 percent disabling; chronic 
ethmoid sinusitis, rated 10 percent disabling; and residual 
scars rated as zero percent disabling. 

Regarding the medical services in question on this appeal, 
the veteran indicates that the injuries for which he sought 
treatment were the result of a slip and fall accident that 
occurred in May 1999 at a retail establishment.  Since that 
time his back and leg had ached particularly at night when he 
lay still.  He had been treated for this pain by the VA 
outpatient clinic in the spring and summer of 2000 without 
success.  He eventually began experiencing pain so that he 
could hardly get out of bed or stand from a sitting position.  
Eventually, he went to the VAMC and requested an appointment 
with a rheumatologist.  He was given the earliest available 
appointment in February.  Dissatisfied, he obtained an 
appointment within a week with a private rheumatologist (Dr. 
M.).  The rheumatologist did various tests and the veteran 
attended one physical therapy session.  The veteran reports 
that the cost of seeing Dr. Mollen was $591.00 - $465.00 plus 
$126.00 for physical therapy. 

The veteran was eventually able to get an appointment at the 
VAMC rheumatologist on November 27, 2000. 

The veteran's file was reviewed by a VA physician 
specializing in ambulatory care in January 2001.  After 
considering the relevant evidence, he certified that VA 
facilities were not feasibly available, but he opined that a 
medical emergency did not exist at the time of the treatment 
at issue.
 
The Board has reviewed the pertinent evidence of record.  As 
the two incidents of private medical treatment in question 
were not authorized, payment or reimbursement for the cost of 
such treatments may be made only when all requirements set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 have been 
met.  

The services for which reimbursement is sought must have been 
provided in a medical emergency of such nature that delay 
would have been hazardous to life or health.  The veteran 
does not meet the second prong of 38 C.F.R. § 17.120 because 
the outpatient treatment in question was clearly not under an 
emergent condition.  The veteran sought treatment for pain 
caused by a slip and fall that had been under treatment for 
several months.  There is no evidence that his condition was 
hazardous to life or health, rather he has noted that it was 
"embarrassing."  More importantly, a medical opinion was 
obtained; the physician opined that a medical emergency did 
not exist at the time of the treatment at issue.

The thrust of the veteran's claim is that he was unable to 
get the treatment or consultation that he deemed necessary at 
VA.  Essentially, the veteran contends that VA facilities 
were not made available to him in a timely manner to address 
his concerns.  Such an argument goes to the third element of 
38 C.F.R. § 17.120.  However, all of the relevant criteria 
under 38 C.F.R. § 17.120 must be met in order for the benefit 
sought to be warranted.  That is, in a claim of entitlement 
to payment or reimbursement of unauthorized medical expenses, 
this generally means that the claimant must present evidence 
tending to show that each of three requirements of 38 C.F.R. 
§ 17.120 has been satisfied.  See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993); Parker v. Brown, 7 Vet. App. 116 (1994).  As 
at least one of the elements essential to the validation of 
the veteran's claim for payment or reimbursement is absent, 
in particular, an emergent situation, the veteran's claim for 
reimbursement of the private medical expenses incurred in 
November 2000 is not warranted.  The only competent evidence 
that addresses the question at hand is unequivocal in nature.  
A VA physician considered the relevant evidence and concluded 
that the veteran's outpatient treatment in early November 
2000 was not for an emergent condition.  The remaining 
questions relating to the other criteria, to include whether 
VA care was feasibly available, are moot in view of the 
competent medical opinion that found that the treatment in 
question was non-emergent.

The Board notes that the provisions of 38 U.S.C.A. § 1725 
(Supp. 2002) and 66 Fed. Reg. 36467 (July 2001) (to be 
codified at 38 C.F.R. § 17.1000 to 17.1008) are not 
applicable because the treatment in November 2000 was not 
provided in a hospital emergency department or a similar 
facility held out as providing emergency care to the public.  

The Board has carefully reviewed the entire record in this 
case and finds that the evidence is not so evenly balanced 
such as there is doubt as to any material issue. Inasmuch as 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Reimbursement of or payment by VA for the medical costs 
incurred as a result of unauthorized medical treatment, 
incurred as the result of outpatient treatment on November 1, 
2000 and November 3, 2000, is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

